DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.
 Terminal Disclaimer
The terminal disclaimer filed on 06/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,571,657 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an optical imaging lens having a positive, negative, positive, negative, positive arrangement, does not reasonably provide enablement for all arrangements of five lenses encompassed by the claims and satisfying the conditions on AAG/G23, TTL/BFL, and (T2+G23+G34+G45+T5)/T1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).	
Claims 1, 8, and 15 recite an optical imaging lens having five or more lenses which can have positive, negative, or zero optical power, and satisfying the claimed conditions. There are over 243 possible combinations of lenses that could satisfy the claimed conditions. The nature of the invention is drawn to optical design and optical systems. The state of the art (See e.g. U.S. Patent No. 8,508,649) discloses optical systems with lenses having a specific arrangement of lenses satisfying given conditions. The level of skill in the art is related to the areas of optical design, which is high due to the complex nature of optical systems.
There are ten examples in Applicant’s specification. Each of the ten examples has an arrangement of five lenses in order of positive, negative, positive, negative, and positive. Thus, the examples of the specification represent just one possible combination of the over 200 combinations encompassed by the claims. Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of optical design.
As a non-limiting example, Examiner notes that the instant claims encompass a system of five negative lenses meeting the claimed conditions. However, the specification provides no detail as to how to make such a system. 
	 Therefore, based on the discussions above concerning the art’s recognition that lenses must have a specific arrangement, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine how to make all possible optical imaging lenses encompassed by the claim and satisfying the claimed conditions
	Due to the large quantity of experimentation necessary to determine the arrangement of lenses and how to make lenses satisfying the claimed conditions, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that lenses must have a positive effective radius, and the breadth of the claims which fail to recite a lower bound on the effective radius, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.
	Examiner respectfully suggests amending the claims to include the specific arrangement of powers.
Claims 2-7 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim; claims 9 and 11-14 are rejected as being dependent upon claim 8 and failing to cure the deficiencies of the rejected base claim; and claims 16-20 are rejected as being dependent upon claim 15 and failing to cure the deficiencies of the rejected base claim.
Similarly, claim 7 recites “the focal length of the optical imaging lens is between about 8mm and about 13.5mm.” As with the inequalities above, there is no support in the original disclosure for these entire claimed ranges, nor any discussion of such a range to indicate to one of ordinary skill in the art at the time the invention was filed that the claimed range was considered to be a part of the invention or that Applicant was in possession of such a lens satisfying the entire claimed range. At best, the application provides ten examples with values of EFL being 8.651, 8.820, 9.539, 9.741, 9.528, 9.381, 9.081, 9.713, 9.550, and 9.729. However, these values do not provide support for the entire claimed range, and fail to even include the endpoints of the claimed range, or any values above 9.741.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reshidko et al. (U.S. Patent No. 8,508,649; hereinafter – “Reshidko”).
Regarding claim 1, Reshidko teaches (See Fig. 1 — Example 1) an optical imaging lens, comprising first (L1), second (L2), third (L3), fourth (L4), and fifth lens (L5) elements as five frontmost lens elements having refracting power arranged sequentially in ascending order from an object side to an image side along an optical axis, each of the first, second, third, fourth, and fifth lens elements having refracting power, an object-side surface facing toward the object side, an image-side surface facing toward the image side (See Fig. 1; C. 4, L. 22-55; C.5, L. 49 — C. 6, L. 31; See also Table 2 for Example 1), wherein:
the image-side surface of the fourth lens element (L4) comprises a concave portion in a vicinity of the optical axis (See Fig. 1; C. 4, L. 22-55; C. 5, L. 49 —C. 6, L. 31; See also Tables 2-3 for Example 1 describing the required surface shape);
the image-side surface of the fourth lens element (L4) comprises a concave portion in a vicinity of a periphery of the fourth lens element (See Fig. 1; C. 4, L. 22-55; C. 5, L. 49 —C. 6, L. 31; See also Tables 2-3 for Example 1 describing the required surface shape);
a sum of the all air gaps from the first lens element to the fifth lens element along the optical axis is represented by AAG (See Table 2 for Ex. 1 where AAG is calculated to be 3.60 mm); an air gap between the second lens element and the third lens element along the optical axis is represented by G23 (See Table 2 for Ex. 1 where G23 is given to be 2.173408 mm); a distance from the object-side surface of the first lens element to an image plane along the optical axis is represented by TTL (C. 11, L. 36-48); a distance from the image-side surface of the fifth lens element to the image plane along the optical axis is represented by BFL (C. 12, L. 40-55); and the optical imaging lens further satisfies inequalities:
AAG/G23 ≤ 4 (See Table 2 for Ex. 1: AAG/G23=1.66, within Applicant’s claimed range), and
TTL/BFL < 10.06 (C. 11, L. 36-48; C. 12, L. 40-55 – Reshidko teaches that TTL/f < G = 1.56 and BFL/f < P = 0.155, which combined are equivalent to TTL/BFL < 10.06).
Reshidko fails to explicitly disclose that TTL/BFL ≤ 3.61.
However, Reshidko teaches reducing TTL within the range of TTL/BFL < 10.06 such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced” (C. 11, L. 49-52) as it “permits a component (e.g. a filter) to be inserted between an imaging lens and an imaging surface without compromising the compact structure” (C. 12, L. 51-55).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Reshidko to satisfy TTL/BFL ≤ 3.61 such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced” as it “permits a component (e.g. a filter) to be inserted between an imaging lens and an imaging surface without compromising the compact structure,” as suggested by Reshidko (C. 11, L. 49-52; C. 12, L. 51-55), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding claim 2, Reshidko teaches the optical imaging lens according to claim 1, as above.
Reshidko further teaches that a central thickness of the first lens element along the optical axis is represented by T1, a central thickness of the fifth lens element along the optical axis is represented by T5, and the optical imaging lens further satisfies an inequality: (AAG+T5)/T1 ≤ 4 (See Table 2 for Ex. 1 where (AAG+T5)/T1 is 3.9 for the 1st embodiment).
Reshidko teaches reducing TTL and thus AAG such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced” (C. 11, L. 49-52).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Reshidko to satisfy the claimed range on (AAG+T5)/T1, such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced,” as suggested by Reshidko (C. 11, L. 49-52), since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 3, Reshidko teaches the optical imaging lens according to claim 1, as above.
Reshidko further teaches that an effective focal length of the optical imaging lens is represented by EFL and the optical imaging lens further satisfies an inequality: EFL/BFL >6 (C. 12, L. 40-55).
Reshidko further teaches adjusting the effective focal length and back focal length such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced” (C. 11, L. 49-52) as it “permits a component (e.g. a filter) to be inserted between an imaging lens and an imaging surface without compromising the compact structure” (C. 12, L. 51-55).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Reshidko to satisfy the claimed range on EFL/BFL, such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced” as it “permits a component (e.g. a filter) to be inserted between an imaging lens and an imaging surface without compromising the compact structure,” as suggested by Reshidko (C. 11, L. 49-52; C. 12, L. 51-55), since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 4, Reshidko teaches the optical imaging lens according to claim 1, as above.
Reshidko further teaches that a central thickness of the fourth lens element along the optical axis is represented by T4, and the optical imaging lens further satisfies an inequality: AAG/T4 ≤ 7.2 (See Table 2 for Ex. 1 where AAG/T4=3.85 for the 1st embodiment, within Applicant’s claimed range).
Regarding claim 5, Reshidko teaches the optical imaging lens according to claim 1, as above.
Reshidko further teaches that a central thickness of the second lens element along the optical axis is represented by T2, and the optical imaging lens further satisfies an inequality: AAG/T2 ≤ 4.7 (See Table 2 for Ex. 1 where a value can be calculated to be 4.5, within Applicant’s claimed range).
Regarding claim 6, Reshidko teaches the optical imaging lens according to claim 1, as above.
Reshidko further teaches a sum of central thicknesses from the first to the fifth lens elements along the optical axis is represented by ALT, a central thickness of the first lens element along the optical axis is represented by T1, a central thickness of the third lens element along the optical axis is represented by T3, a central thickness of the fourth lens element along the optical axis is represented by T4, and the optical imaging lens further satisfies an inequality: ALT/(T1+T3+T4) ≤ 1.8 (See Table 2 for Ex. 1 where the value is calculated to be 1.6, within Applicant’s claimed range).
Regarding claim 7, Reshidko teaches the optical imaging lens according to claim 1, as above.
Reshidko further teaches that the optical imaging lens further satisfies an inequality: EFL>6 mm (See e.g. Table 1 for Example 1; C. 11, L. 35 – C. 12, L. 39).
Reshidko further teaches increasing the effective focal length such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced” (C. 11, L. 49-52) as it “permits a component (e.g. a filter) to be inserted between an imaging lens and an imaging surface without compromising the compact structure” (C. 12, L. 51-55).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Reshidko to have a focal length between about 8 mm and about 13.5 mm, such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced” as it “permits a component (e.g. a filter) to be inserted between an imaging lens and an imaging surface without compromising the compact structure,” as suggested by Reshidko (C. 11, L. 49-52; C. 12, L. 51-55), since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 8, Reshidko teaches (See Fig. 1 — Example 1) an optical imaging lens, comprising first (L1), second (L2), third (L3), fourth (L4), and fifth lens (L5) elements as five frontmost lens elements having refracting power arranged sequentially in ascending order from an object side to an image side along an optical axis, each of the first, second, third, fourth, and fifth lens elements having refracting power, an object-side surface facing toward the object side, an image-side surface facing toward the image side (See Fig. 1; C. 4, L. 22-55; C.5, L. 49 — C. 6, L. 31; See also Table 2 for Example 1), wherein:
the object-side surface of the fourth lens element (L4) comprises a concave portion in a vicinity of the optical axis (See Fig. 1; C. 4, L. 22-55; C. 5, L. 49 —C. 6, L. 31; See also Tables 2-3 for Example 1 describing the required surface shape);
the image-side surface of the fourth lens element (L4) comprises a concave portion in a vicinity of the optical axis (See Fig. 1; C. 4, L. 22-55; C. 5, L. 49 —C. 6, L. 31; See also Tables 2-3 for Example 1 describing the required surface shape);
a sum of the all air gaps from the first lens element to the fifth lens element along the optical axis is represented by AAG (See Table 2 for Ex. 1 where AAG is calculated to be 3.60 mm); an air gap between the second lens element and the third lens element along the optical axis is represented by G23 (See Table 2 for Ex. 1 where G23 is given to be 2.173408 mm); a distance from the object-side surface of the first lens element to an image plane along the optical axis is represented by TTL (C. 11, L. 36-48); a distance from the image-side surface of the fifth lens element to the image plane along the optical axis is represented by BFL (C. 12, L. 40-55); and the optical imaging lens further satisfies inequalities:
AAG/G23 ≤ 4 (See Table 2 for Ex. 1: AAG/G23=1.66, within Applicant’s claimed range), and
TTL/BFL < 10.06 (C. 11, L. 36-48; C. 12, L. 40-55 – Reshidko teaches that TTL/f < G = 1.56 and BFL/f < P = 0.155, which combined are equivalent to TTL/BFL < 10.06).
Reshidko fails to explicitly disclose that TTL/BFL ≤ 3.61.
However, Reshidko teaches reducing TTL within the range of TTL/BFL < 10.06 such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced” (C. 11, L. 49-52) as it “permits a component (e.g. a filter) to be inserted between an imaging lens and an imaging surface without compromising the compact structure” (C. 12, L. 51-55).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Reshidko to satisfy TTL/BFL ≤ 3.61 such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced” as it “permits a component (e.g. a filter) to be inserted between an imaging lens and an imaging surface without compromising the compact structure,” as suggested by Reshidko (C. 11, L. 49-52; C. 12, L. 51-55), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding claim 9, Reshidko teaches the optical imaging lens according to claim 8, as above.
Reshidko further teaches that a sum of central thicknesses from the first to the fifth lens elements along the optical axis is represented by ALT, and the optical imaging lens further satisfies an inequality: TTL/ALT ≤ 2.21 (See Table 2 for Ex. 1: TTL/ALT = 1.8, within Applicant’s claimed range).
Regarding claim 11, Reshidko teaches the optical imaging lens according to claim 8, as above.
Reshidko further teaches that a central thickness of the second lens element along the optical axis is represented by T2, a central thickness of the fourth lens element along the optical axis is represented by T4, and the optical imaging lens further satisfies an inequality: (AAG+T2)/T4 ≤ 8.51 (See Table 2 for Ex. 1 where the value can be calculated to be 4.7, within Applicant’s claimed range).
Regarding claim 12, Reshidko teaches the optical imaging lens according to claim 8, as above.
Reshidko further teaches that a central thickness of the first lens element along the optical axis is represented by T1, a central thickness of the second lens element along the optical axis is represented by T2, a central thickness of the fifth lens element along the optical axis is represented by T5, an air gap between the first lens element and the second lens element along the optical axis is represented by G12, an air gap between the fourth lens element and the fifth lens element along the optical axis is represented by G45, and the optical imaging lens further satisfies an inequality: (G12+T2+G45+T5)/T1 ≤ 2.7 (See Table 2 for Ex. 1 where the value can be calculated to be 2.6).
Reshidko teaches reducing TTL and thus the claimed ratio such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced” (C. 11, L. 49-52).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Reshidko to satisfy the claimed range on (G12+T2+G45+T5)/T1, such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced,” as suggested by Reshidko (C. 11, L. 49-52), since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 13, Reshidko teaches the optical imaging lens according to claim 8, as above.
Reshidko further teaches that a central thickness of the second lens element along the optical axis is represented by T2, a central thickness of the third lens element along the optical axis is represented by T3, a central thickness of the fifth lens element along the optical axis is represented by T5, an air gap between the third lens element and the fourth lens element along the optical axis is represented by G34, an air gap between the fourth lens element and the fifth lens element along the optical axis is represented by G45, and the optical imaging lens further satisfies an inequality: (T2+G23+G34+G45+T5)/T3<6  (See Table 2 for Ex. 1 where the value can be calculated to be 4.15, within Applicant’s claimed range).
Regarding claim 14, Reshidko teaches the optical imaging lens according to claim 8, as above.
Reshidko further teaches that a central thickness of the first lens element along the optical axis is represented by T1, a central thickness of the second lens element along the optical axis is represented by T2, a central thickness of the fifth lens element along the optical axis is represented by T5, an air gap between the third lens element and the fourth lens element along the optical axis is represented by G34, an air gap between the fourth lens element and the fifth lens element along the optical axis is represented by G45, and the optical imaging lens further satisfies an inequality: (T2+G23+G34+G45+T5)/T1 ≤ 4.3 (See Table 2 for Ex. 1).
Reshidko teaches reducing TTL and thus the claimed ratio such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced” (C. 11, L. 49-52).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Reshidko to satisfy the claimed range on (T2+G23+G34+G45+T5)/T1, such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced,” as suggested by Reshidko (C. 11, L. 49-52), since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 15, Reshidko teaches (See Fig. 1 — Example 1) an optical imaging lens, comprising first (L1), second (L2), third (L3), fourth (L4), and fifth lens (L5) elements as five frontmost lens elements having refracting power arranged sequentially in ascending order from an object side to an image side along an optical axis, each of the first, second, third, fourth, and fifth lens elements having refracting power, an object-side surface facing toward the object side, an image-side surface facing toward the image side (See Fig. 1; C. 4, L. 22-55; C.5, L. 49 — C. 6, L. 31; See also Table 2 for Example 1), wherein:
the second lens has negative refractive power (See Fig. 1; C. 4, L. 22-55; C.5, L. 49 — C. 6, L. 31; See also Table 2 for Example 1),
the image-side surface of the fourth lens element (L4) comprises a concave portion in a vicinity of the optical axis (See Fig. 1; C. 4, L. 22-55; C. 5, L. 49 — C. 6, L. 31; See also Tables 2-3 for Example 1 describing the required surface shape);
the image-side surface of the fourth lens element (L4) comprises a concave portion in a vicinity of a periphery of the fourth lens element (See Fig. 1; C. 4, L. 22-55; C. 5, L. 49 —C. 6, L. 31; See also Tables 2-3 for Example 1 describing the required surface shape);
the fifth lens element has positive refracting power (C. 6, L. 4-7);
a sum of the all air gaps from the first lens element to the fifth lens element along the optical axis is represented by AAG (See Table 2 for Ex. 1 where AAG is calculated to be 3.60 mm); an air gap between the second lens element and the third lens element along the optical axis is represented by G23 (See Table 2 for Ex. 1 where G23 is given to be 2.173408 mm); a central thickness of the first lens element along the optical axis is represented by T1, a central thickness of the second lens element along the optical axis is represented by T2, a central thickness of the fifth lens element along the optical axis is represented by T5, an air gap between the third lens element and the fourth lens element along the optical axis is represented by G34, an air gap between the fourth lens element and the fifth lens element along the optical axis is represented by G45; and the optical imaging lens further satisfies inequalities:
AAG/G23 ≤ 4 (See Table 2 for Ex. 1: AAG/G23=1.66, within Applicant’s claimed range), and
(T2+G23+G34+G45+T5)/T1 ≤ 4.3 (See Table 2 for Ex. 1).
Reshidko teaches reducing TTL and thus the claimed ratio such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced” (C. 11, L. 49-52).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging lens of Reshidko to satisfy the claimed range on (T2+G23+G34+G45+T5)/T1, such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced,” as suggested by Reshidko (C. 11, L. 49-52), since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 16, Reshidko teaches the optical imaging lens according to claim 15, as above.
Reshidko further teaches that a sum of the all air gaps from the first to the fifth lens elements along the optical axis is represented by AAG, an air gap between the second lens element and the third lens element along the optical axis is represented by G23, and the optical imaging lens further satisfies an inequality: (AAG+T5)/(T2+G23) ≤ 4.2 (See Table 2 for Ex. 1 where the value can be calculated to be 3.85, within Applicant’s claimed range).
Regarding claim 17, Reshidko teaches the optical imaging lens according to claim 15, as above.
Reshidko further teaches that a sum of the all air gaps from the first to the fifth lens elements along the optical axis is represented by AAG, and the optical imaging lens further satisfies an inequality: (AAG+T2)/T5 ≤ 4.6 (See Table 2 for Ex. 1 where the value can be calculated to be 3.1, within Applicant’s claimed range).
Regarding claim 18, Reshidko teaches the optical imaging lens according to claim 15, as above.
Reshidko further teaches that a sum of central thicknesses from the first to the fifth lens elements along the optical axis is represented by ALT, and the optical imaging lens further satisfies an inequality: EFL/ALT ≤ 2.4 (See Table 2 for Ex. 1 where the value can be calculated to be 1.15, within Applicant’s claimed range).
Regarding claim 19, Reshidko teaches the optical imaging lens according to claim 15, as above.
Reshidko further teaches that a central thickness of the third lens element along the optical axis is represented by T3, and the optical imaging lens further satisfies an inequality: (G12+T2+G45+T5)/T3 ≤ 4.1 (See Table 2 for Ex. 1 where the value can be calculated to be 2.5, within Applicant’s claimed range).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reshidko, as applied to claim 15 above, and further in view of Huang (U.S. PG-Pub No. 2016/0187622).
Regarding claim 20, Reshidko teaches the optical imaging lens according to claim 15, as above.
Reshidko fails to explicitly disclose that an abbe number of the fifth lens element is represented by v5, and the optical imaging lens further satisfies an inequality: v5≤35.
However, Huang teaches a photographing optical lens assembly comprising five lenses wherein an abbe number of the fifth lens element is represented by v5, and the optical imaging lens further satisfies an inequality: v5≤30 (Paragraph 0050).
Huang teaches this abbe number of the fifth lens such that “the chromatic aberration of the optical photographing lens assembly can be corrected” (Paragraph 0050).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical imaging lens of Reshidko to satisfy v5≤35 as suggested by Huang such that “the chromatic aberration of the optical photographing lens assembly can be corrected,” as in Huang (Paragraph 0050), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).

Response to Arguments
Priority Claim and 35 U.S.C. 112(a) – Written Description
Applicant’s arguments, see pages 9-10, filed 06/14/2022, with respect to the priority claim and written description rejection of claim 7 have been fully considered and are persuasive.  The rejections of claim 7 under 35 U.S.C. 112(a) and 35 U.S.C. 102(a)(1) in view of Jhang have been withdrawn. 
35 U.S.C. 112(a) – Scope of Enablement
Applicant's arguments, see pages 10-12, filed 06/14/2022, with respect to the 35 U.S.C. 112(a) rejection under lack of enablement have been fully considered but they are not persuasive. 
Applicant argues that “It is clear that when a claim is supported by the disclosure, the claim is in complying with enablement requirement, and unrecited subject matter in the claim is not required to meet the enablement requirement.” However, Examiner respectfully submits that it appears that Applicant is confusing two separate requirements for 35 U.S.C. 112(a). Specifically, the written description requirement and the enablement requirement are separate requirements of 35 U.S.C. 112(a),: “The written description requirement is separate and distinct from the enablement requirement.” Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1341, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc); Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562, 19 USPQ2d 1111, 1115 (Fed. Cir. 1991); In re Barker, 559 F.2d 588, 194 USPQ 470 (CCPA 1977), cert. denied, 434 U.S. 1064 (1978)
Contrary to Applicant’s assertion, the mere fact that a claim is supported by the disclosure does not mean that the claim necessarily complies with the enablement requirement of 35 U.S.C. 112(a). Rather, “an invention may be described without the disclosure being enabling (e.g., a chemical compound for which there is no disclosed or apparent method of making), and a disclosure could be enabling without describing the invention (e.g., a specification describing a method of making and using a paint composition made of functionally defined ingredients within broad ranges would be enabling for formulations falling within the description but would not describe any specific formulation).” See In re Armbruster, 512 F.2d 676, 677, 185 USPQ 152, 153 (CCPA 1975) ("[A] specification which ‘describes’ does not necessarily also ‘enable’ one skilled in the art to make or use the claimed invention."). Best mode is a separate and distinct requirement from the enablement requirement. In re Newton, 414 F.2d 1400, 163 USPQ 34 (CCPA 1969) (See MPEP 2161.II).
Furthermore, Applicant argues that “the Office Action misunderstands the enablement requirement as defined in MPEP, and Applicants respectfully request providing precedent cases or legal basis supporting that the unrecited subject matter in claims 1-9 and 11-20 need to be supported by the disclosure of the present application.” However, as best as Examiner understands Applicant’s arguments, it appears that Applicant has misunderstood the scope of enablement rejection made previously and above.
To be clear, the issue is that the specification, while being enabling for an optical imaging lens having a positive, negative, positive, negative, positive arrangement, does not reasonably provide enablement for all arrangements of five lenses encompassed by the claims and satisfying the conditions on AAG/G23, TTL/BFL, and (T2+G23+G34+G45+T5)/T1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is the basis for a scope of enablement rejection under 35 U.S.C. 112(a) and the Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993) (MPEP 2164.08). The issue is not regarding “unrecited subject matter coved by a claim when using an open-ended transitional term,” but rather that the explicit limitations of the claim are not enabled in their full scope.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Examiner has addressed each and every one of the Wands factors, as detailed previously and above, and maintains that the specification fails to enable one of ordinary skill in the art at the time the invention was filed to make the invention in a manner commensurate with the entire scope of the claims.
As a non-limiting example, Examiner notes that the instant claims encompass a system of five negative lenses meeting the claimed conditions. However, the specification provides no detail as to how to make such a system, and a person of ordinary skill in the art would be unable to create such a system which also satisfies the claimed conditions. One of ordinary skill in the art would not understand how to make an “imaging lens,” with all negative lenses, as is encompassed by the claims, given that such a system would not be capable of imaging.
Examiner respectfully suggests amending the claims to include the specific arrangement of powers of lenses, as detailed in the specification.
Finally, Applicant argues that “the same standard should be applied when examining the present application as that for examining US10788650…” However, the facts of each individual case are different, and the Examination of one application has no bearing on that of another. As a non-limiting example, each and every claim of the ‘650 patent recites, at least, that the first lens has a positive refractive power, while none of the instant claims recite a similar limitation. Thus, the facts of the application at hand are clearly different. Nonetheless, the rejections made or omitted in another case are irrelevant to the application at hand, and the rejection under 35 U.S.C. 112(a) remains proper.
35 U.S.C. 103
Applicant's arguments, see pages 13-15, filed 06/14/2022, with respect to 35 U.S.C. 103 rejection in view of Reshidko have been fully considered but they are not persuasive.
Applicant argues that “nothing in Reshidko render obvious the recitations of claim 1-9 and 11-19 and the rejection does not in complying with the CAFC’s opinions.” However, Examiner respectfully disagrees.
Specifically, based on the citations, it appears that Applicant is arguing that the ranges claimed are not explicitly disclosed in Reshidko but rather Applicant is of the belief that the ranges are only presumed to be there. However, Examiner respectfully notes that Applicant has misconstrued the teachings of the prior art.
Regarding the range on TTL/BFL, Reshidko explicitly discloses that TTL/f < G = 1.56 and BFL/f < P = 0.155 (C. 11, L. 36-48; C. 12, L. 40-55). It requires no inference or presumption to arrive at a condition on TTL/BFL. Rather, such a conclusion relies merely on basic algebra. Specifically, starting with the values of TTL/f and BFL/f disclosed in Reshidko, it necessarily follows through that: (TTL/f)/(BFL/f) < G/P, thus TTL/BFL < G/P (by simplification). As such, Reshidko explicitly teaches that TTL/BFL < 10.06.
More compellingly, it has been held that a range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). Thus, the combination of Reshidko’s ranges on TTL/f and BFL/f to arrive at a range on TTL/BFL is not improper, and Examiner maintains that the claimed range would have been obvious to one having ordinary skill in the art at the time the invention was filed, as detailed previously and above.
Furthermore, Reshidko explicitly discloses that modifying the values of TTL/f and BFL/f “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced” (C. 11, L. 49-52) as it “permits a component (e.g. a filter) to be inserted between an imaging lens and an imaging surface without compromising the compact structure” (C. 12, L. 51-55), and Examiner maintains that, in light of Reshidko’s discussion that these values can be modified to achieve desired results, the claimed range would have been obvious, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Additionally, Applicant further argues that “the value of TTL/BFL in the first embodiment of Reshidko is 10.3 which is almost 285.318% of the upper limit of the claimed range of TTL/BFL in the claims 1 and 8 of the present application, and the value of TTL/BFL in the second embodiment of Reshidko is 6.556 which does not overlap the claimed range of TTL/BFL in the claims 1 and 8 of the present application.” However, The Applicant is reminded that one can rebut a presumption of obviousness based on a claimed invention that falls within a prior art range by showing “(1) [t]hat the prior art taught away from the claimed invention … or (2) that there are new and unexpected results relative to the prior art.” Iron Grip Barbell Co., Inc. v. USA Sports, Inc. 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). Given that Reshidko teaches an overlapping range on the value of TTL/BFL, and Applicant has neither provided evidence of a sufficient teaching away by Reshidko nor provided any evidence that new and unexpected results are achieved by the presently claimed range, Examiner maintains that the claimed range would have been obvious, as detailed previously and above.
Applicant further argues that “According to Table 2 of Reshidko, the radius of the object-side surface of the fourth lens element R8 is 24.682, and this positive value represents the object-side surface of the fourth lens element comprises a convex portion in a vicinity of the optical axis” and therefore does not meet the limitations of claim 8. However, Examiner respectfully disagrees.
Specifically, Examiner notes that the claim requires “the object-side surface of the fourth lens element comprises a concave portion in a vicinity of the optical axis” (Emphasis added). Thus, the claim does not require a convex portion on the optical axis, but somewhere in the region of the optical axis. Moreover, Applicant’s argument that a positive radius of curvature indicates a convex surface is an oversimplification of the optical design of the surface. Rather, Reshidko discloses repeatedly that this surface is an aspheric surface and that “lens L4 can have a varying power that can be negative at its vertex and increasingly positive with radial distance from the vertex” C. 5, L. 63 – C. 6, L. 1). One of ordinary skill in the art would recognize and appreciate that such an aspheric surface is not solely convex, but rather is defined by the aspheric equation shown in C. 6, L. 20 with the coefficients shown in Table 3. Given these values, it is clear that the object-side surface of the fourth lens element has a concave portion somewhere in the vicinity of the optical axis, as can clearly be seen in Fig. 1 of Reshidko (reproduced below). Thus, Examiner maintains that this claimed limitation is met by Reshidko.
[AltContent: textbox (Figure 1: Reshidko teaches a fourth lens with a concave portion in the vicinity of the axis.)]
    PNG
    media_image1.png
    544
    682
    media_image1.png
    Greyscale
Applicant additionally argues that “Because Claim 25 of Reshidko explicitly discloses that the fifth lens element has a negative refractive power, nothing in Reshidko discloses which parameter in TTL, which comprises many parameters, should be shortened, and the second embodiment of Reshidko, in which TTL is shortened, still fails to disclose the claimed range of (T2+G23+G34+G45+T5)/T1 ≤ 3.3 of claim 15 of the present application, claim 15 is patentably distinct over Reshidko.” However, Examiner respectfully disagrees.
While Reshidko may claim that the fifth lens can be negative, Reshidko also explicitly discloses that it can be positive in e.g. C. 6, L. 4-7. Thus, Reshidko explicitly teaches a positive fifth lens as required by the claim. Moreover, as the focal power of the fifth lens is not a part of the condition on (T2+G23+G34+G45+T5)/T1, it is unclear how this detail would have any bearing on the claimed condition. Rather, given the values of Table 2 for Ex. 1 cited above, Reshidko teaches an example where the value of this expression is within Applicant’s claimed range.
Moreover, Reshidko teaches reducing TTL and thus adjusting the claimed ratio such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced” (C. 11, L. 49-52) and the claimed condition would have been obvious such that “accurate correction of field curvature can be accomplished, and the total track length of the imaging lens can be reduced,” as suggested by Reshidko (C. 11, L. 49-52), since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
 	Finally, Applicant argues that “nothing in Huang can compensate the aforesaid insufficient disclosure of Reshidko” because “those skilled in the art know a design of an optical imaging lens comes from accumulation of various optical features in which a tiny change may result in a huge impact in forming an image.” However, Examiner respectfully disagrees and notes that Huang is only relied upon for teaching a value of the Abbe number of the fifth lens in claim 20. Such a feature is a characteristic of the material of the lens and can be adjusted without destroying the operation of the lens. Additionally, Huang teaches adjusting this material value such that “the chromatic aberration of the optical photographing lens assembly can be corrected” (Paragraph 0050). It is further noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). Thus, one of ordinary skill in the art could have adjusted the material properties in order to arrive at the claimed condition.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896